Case: 17-10297    Date Filed: 08/11/2017   Page: 1 of 6


                                                             [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 17-10297
                              Non-Argument Calendar
                            ________________________

                       D.C. Docket No. 9:12-cr-80226-KAM-1



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

versus

SONNY AUSTIN RAMDEO,

                                                   Defendant - Appellant.

                            ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________

                                  (August 11, 2017)

Before MARCUS, JORDAN, and FAY, Circuit Judges.

PER CURIAM:

         Sonny Ramdeo, proceeding pro se, appeals the district court’s decision not

to recommend that the Federal Bureau of Prisons waive his “public safety factor”
               Case: 17-10297     Date Filed: 08/11/2017   Page: 2 of 6


designation. First, he contends that the district court erred by denying his initial

request for the recommendation and his subsequent motion for reconsideration.

Second, he argues (for the first time on appeal) that the district court judge should

have recused because he was biased against him. Upon review of the record and

the parties’ briefs, we affirm.

                                          I

      Because we write for the parties, we set out only what is necessary to resolve

this appeal.

      In November of 2016, Mr. Ramdeo filed a pro se motion requesting a

judicial recommendation to the BOP regarding his “public safety factor”

designation so that he could participate in certain rehabilitative programs. The

district court denied the motion and Mr. Ramdeo moved for reconsideration. In

January of 2017, the district court denied the motion for reconsideration because it

did not have “sufficient information or knowledge about [Mr. Ramdeo] to make a

recommendation” to the BOP. D.E. 296 at 1.

      Mr. Ramdeo now appeals.

                                          II

      The parties have not cited, and we have not been able to locate, a case

setting out the appropriate standard of review in a situation like this one. Because

we conclude that there was no error, even under de novo review, we need not


                                          2
              Case: 17-10297     Date Filed: 08/11/2017   Page: 3 of 6


address the standard here. Cf. United States v. Franklin, 838 F.3d 564, 567 (5th

Cir. 2016) (reviewing district court’s non-binding recommendation during

sentencing that defendant receive mental health treatment for abuse of discretion).

      Mr. Ramdeo’s primary argument is that the district court erred by not

recommending to the BOP that his “public safety factor” designation be removed.

To support his claim, Mr. Ramdeo states generally that the BOP is required to

consider judicial recommendations. See 18 U.S.C. § 3621(b)(4) (explaining that

the BOP chooses the place of imprisonment based on certain factors including

“any statement by the court that imposed the sentence . . . recommending a type of

. . . correctional facility as appropriate”). He also claims that he has displayed

good behavior over the past four years while in custody, that he has completed a

drug education course, and that a magistrate judge had previously determined that

he was not a danger to the community.

      As far as we can tell, no federal statute, regulation, or case supports

Mr. Ramdeo’s argument that the district court was required to make the type of

recommendation he has requested. Indeed, the BOP is afforded wide discretion in

classifying and housing prisoners, and our review of those decisions is limited. See

generally 18 U.S.C. §§ 3621(b), 3624(b)(1), 3625, 4081.         See also Moody v.

Daggett, 429 U.S. 78, 88 n. 9 (1976) (explaining that “no due process protections

[are] required . . . [for] prisoner classification and eligibility for rehabilitative


                                         3
                Case: 17-10297        Date Filed: 08/11/2017       Page: 4 of 6


programs in the federal system . . . [and that] Congress has given federal prison

officials full discretion to control these conditions of confinement”); Cook v. Wiley,

208 F.3d 1314, 1319 (11th Cir. 2000) (indicating that certain BOP decisions are

“solely within the discretion of the BOP . . . [and] not subject to judicial review”

under § 3625). We therefore affirm the district court’s denial of Mr. Ramdeo’s

initial motion and his motion for reconsideration. 1

                                               III

       We generally review a district court’s decision not to recuse under 28 U.S.C.

§ 455(a)-(b) for abuse of discretion. See United States v. Bailey, 175 F.3d 966, 968

(11th Cir. 1999). Where, as here, a defendant fails “to seek recusal of the district

court judge below, we review his recusal request for plain error.” United States v.

Berger, 375 F.3d 1223, 1227 (11th Cir. 2004). We have described plain error

review as a “daunting obstacle,” see United States v. Pielago, 135 F.3d 703, 708

(11th Cir. 1998), because a defendant must show that “there is (1) error, (2) that is

plain, and (3) that affects substantial rights.” United States v. Moriarty, 429 F.3d

1012, 1019 (11th Cir. 2005). “[I]f all three requirements are met, it is still within

[our] discretion whether to correct the forfeited error.” Pielago, 135 F.3d at 708.



1
  In his reply brief, Mr. Ramdeo contends that the district court had sufficient information to
make the recommendation because it considered the 18 U.S.C. § 3553(a) factors during
sentencing. We decline to address that portion of his argument because we generally “do not
address arguments raised for the first time in a pro se litigant’s reply brief.” Timson v. Sampson,
518 F.3d 870, 874 (11th Cir. 2008).
                                                  4
                Case: 17-10297        Date Filed: 08/11/2017      Page: 5 of 6


       As relevant here, judicial disqualification under § 455(a) is required when an

alleged bias is personal in nature. See Bolin v. Story, 225 F.3d 1234, 1239 (11th

Cir. 2000). It is well-established that the “bias must arise from an extrajudicial

source, except in the rare case ‘where such pervasive bias and prejudice is shown

by otherwise judicial conduct [that] would constitute bias against a party.’” Giles

v. Garwood, 853 F.2d 876, 878 (11th Cir. 1988) (citation omitted). Unless a

defendant can show pervasive bias, “a judge’s rulings in the same or a related case

are not a sufficient basis for recusal.” Bolin, 225 F.3d at 1239 (citation omitted).

       Here, Mr. Ramdeo makes a series of conclusory allegations that the district

court “harbored an animosity and hatred” toward him. Br. of Appellant at 5.

Mr. Ramdeo has not pointed to any evidence demonstrating that the district court

was biased based on any extrajudicial source. Instead, he argues that the district

court’s adverse rulings against him throughout this case and positive remarks about

his attorneys (that he claims were ineffective) demonstrate actual bias. But adverse

rulings are not sufficient for recusal, see Bolin, 225 F.3d at 1239, and such rulings

do not meet the exception. See Hamm v. Members of Bd. of Regents of State of

Fla., 708 F.2d 647, 651 (11th Cir. 1983) (stating that “rulings adverse to a party

. . . do not constitute pervasive bias”).2



2
 Mr. Ramdeo also references the district court’s denial of his motion to withdraw his guilty plea,
but we have already addressed that issue in an earlier, unpublished decision. See United States v.
Ramdeo, 2017 WL 977027, at *5 (11th Cir. Mar. 14, 2017).
                                                5
              Case: 17-10297    Date Filed: 08/11/2017   Page: 6 of 6


      In addition, Mr. Ramdeo did not submit an affidavit “stat[ing] the facts and

reasons for the belief that bias or prejudice exists” or attempt to follow the

procedure for recusal under 28 U.S.C. § 144. On this record, we are not persuaded

that Mr. Ramdeo has provided any evidence which would lead to “significant

doubt” about the district court’s impartiality.     See Bolin, 225 F.3d at 1239.

Mr. Ramdeo therefore has not shown plain error here.

                                        IV

      Because Mr. Ramdeo has not shown that the district court erred by declining

to recommend that the BOP waive his “public safety factor” designation or that it

committed plain error by failing to recuse, we affirm.

      AFFIRMED.




                                         6